DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive. 
The Applicant argues that the combined teachings of Miller et al., Kuspa, and Kahn fail to teach or suggest generating the audio file so that the audio file has a maximum length as defined for the script line.  The Examiner respectfully disagrees.  Kuspa discloses that method 950 may also include aligning video description content to gaps/pauses, as depicted at block 958.  In Fig. 9B, each of the action elements 906a, 906b, and 906c are aligned relative to dialogue that occurs before or after the respective action elements.  In some embodiments, aligning video description content includes modifying the video description content and/or the recorded dialogue for merging of the video description content with the recorded dialogue where possible.  For example, as depicted in Fig. 9B the script action elements have been aligned to the recorded dialog and the action element text from the script has been aligned with the available gaps when possible. Two gaps were identified at segments 1 and 7 for the insertion of corresponding video description content and one action element text segment was deleted because a gap/pause of sufficient length was not available between the lines of dialogue where it was located in the script.  In some embodiments, where video description content cannot be fit within a corresponding gap/pause, the user may be provided the opportunity to edit, rewrite, move or delete the video description content, or the video description content may be automatically modified to fit within the provided gap or deleted (paragraph [0199]).  As can be seen from the cited paragraph above, Kuspa discloses the respective script line having a maximum length based on the timing information of the respective script line, when the timing information is defined by the audio gap of where the respective script line is associated.  Adjusting the descriptive text as disclosed by Kuspa, would in turn also adjust the length of the audio file to fit in the audio gap.  Therefore, Kuspa meets the claim limitations as described above.  Furthermore, the combined teachings of Miller et al., Kuspa, and Kahn suggest all of the subject matter of the pending claims and the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent Application Publication 2018/0358052) in view of Kuspa (U.S. Patent Application Publication 2013/0124984) in view of Kahn (U.S. Patent Application Publication 2019/0069045).
Regarding claim 1, Miller et al. discloses a method of preparing described video for media content comprising: receiving a described video script comprising a plurality of script lines each script line comprising: an associated line of text (Fig. 4 – transcript available 403; Figs. 11 and 15; paragraph [0265] – in act 403, the audio description system determines whether a time-coded transcript of the media file content is currently available (e.g., was uploaded as part of the audio description request) – if so, the audio description system proceeds to act 406); and timing information defining timing of an audio gap within the media content for insertion of audio corresponding to the associated line of text within the media content (Fig. 15; paragraph [0203] – example insertion field 1528 includes an associated time range 1530, a text entry box 1532, a delete control 1534, a checkbox 1536, and a playback button 1538 – a description text insertion field, may exclude, replace or include elements, including a warning box 1540 – the warning box 1540 may be present where a rendering of the audio description text, using the current configuration options, would result in a duration that exceeds the gap associated with the audio description text – associated time range 1530 includes a begin time and end time 1542, with the begin time and end time 1542 initially set to the video-playback location 1522 associated with the current cursor position 1520 when the add description button 1526 added insertion field 1528 – the begin and end time 1542 updates as text is entered into text entry box 1532 with an estimate of the duration of the audio description data that will be generated from the description text – this estimate is reflected in the time-coded transcript 1512); and generating a plurality of audio files, each audio file corresponding to a respective one of the script lines and generated from the line of text of the respective script line (Figs. 11 and 15; paragraph [0138] – an example structure for an audio description manifest follows – as can be seen from the structure, each snippet has its own file - for example, snippet_FHJSX.wav, snippet_NMYFG.wav, snippet_AKIFW.wav, etc.; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate).  However, Miller et al. fails to explicitly disclose each audio file having a maximum length based on the timing information of the respective script line; and combining the plurality of audio files into described video audio for the media content according to the timing information of the described video script.
Referring to the Kuspa reference, Kuspa discloses a method of preparing described video for media content comprising: a described videos script comprising: audio files having a maximum length based on the timing information of the respective script line (Figs. 9A-9C; paragraph [0199] – for example, as depicted in Fig. 9B the script action elements have been aligned to the recorded dialog and the action element text from the script has been aligned with the available gaps when possible – two gaps were identified at segments 1 and 7 for the insertion of corresponding video description content and one action element text segment was deleted because a gap/pause of sufficient length was not available between the lines of dialogue where it was located in the script – in some embodiments, where video description content cannot be fit within a corresponding gap/pause, the video description content may be automatically modified to fit within the provided gap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had each audio file have the maximum length based on the timing information as disclosed by Kuspa in the method disclosed by Miller et al. in order to fill the gap with as much descriptive material as possible.  However, Miller et al. in view of Kuspa still fails to explicitly disclose combining the plurality of audio files into described video audio for the media content according to the timing information of the described video script.
Referring to the Kahn reference, Kahn discloses a method of preparing described video for media content comprising: combining the plurality of audio files into described video audio for the media content according to the timing information of the described video script (Figs. 1, 2, and 4; paragraph [0018] – in step 20, a DVS track is generated based on the text-to-speech generation of step 18 and placement of this descriptive audio in an appropriately selected gap identified in step 14 is accomplished; paragraph [0019] – in step 22 a modified program stream is constructed which contains the DVS track created; paragraph [0033] – a multiplexer 120 then mixes the DVS speech fragments with the main dialogue of the program 100 to produce a DVS track and thereby provides a modified video program 122 having a DVS track).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had combined the plurality of audio files as disclosed by Kahn in the method disclosed by Miller et al. in view of Kuspa in order to easily playback the described video script with the video and audio content.
Regarding claim 2, Miller et al. in view of Kuspa in view of Kahn discloses all of the limitations as previously discussed with respect to claim 1 including that wherein generating the respective audio file from the line of text of each of the plurality of script lines comprises: generating a speech synthesis markup language (SSML) file for each of the plurality of script lines (Miller et al.: Figs. 11 and 15; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate; paragraph [0208] – some speech synthesizers support further customization of the synthesized audio description data – tags may then be added to the audio description text manifest as metadata and/or may be used to dynamically generate the audio description data in SAVI 1500, for example by including the SSML markup in the request made to the speech synthesis engine); and generating each of the audio files using a text to speech converter according to the respective SSML file (Miller et al.: Figs. 11 and 15; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate; paragraph [0208] – some speech synthesizers support further customization of the synthesized audio description data – tags may then be added to the audio description text manifest as metadata and/or may be used to dynamically generate the audio description data in SAVI 1500, for example by including the SSML markup in the request made to the speech synthesis engine).
Regarding claim 3, Miller et al. in view of Kuspa in view of Kahn discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein generating a respective one of the SSML files comprises: search for a match of words in the line of text to words in a pronunciation database (Miller et al.: Figs. 11 and 15; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate; paragraph [0207] – pronunciation; paragraph [0208] – some speech synthesizers support further customization of the synthesized audio description data – tags may then be added to the audio description text manifest as metadata and/or may be used to dynamically generate the audio description data in SAVI 1500, for example by including the SSML markup in the request made to the speech synthesis engine; Kahn: paragraph [0032] - pronunciation); and if a match is found, replacing the matched word with an associated pronunciation from the pronunciation database (Miller et al.: Figs. 11 and 15; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate; paragraph [0207] – pronunciation; paragraph [0208] – some speech synthesizers support further customization of the synthesized audio description data – tags may then be added to the audio description text manifest as metadata and/or may be used to dynamically generate the audio description data in SAVI 1500, for example by including the SSML markup in the request made to the speech synthesis engine; Kahn: paragraph [0032] - pronunciation).
Regarding claim 4, Miller et al. in view of Kuspa in view of Kahn discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein generating each of the audio files using the text to speech converter according to the respective SSML file comprises: transmitting each of the SSML files to the text to speech converter (Miller et al.: Figs. 11 and 15; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate; paragraph [0208] – some speech synthesizers support further customization of the synthesized audio description data – tags may then be added to the audio description text manifest as metadata and/or may be used to dynamically generate the audio description data in SAVI 1500, for example by including the SSML markup in the request made to the speech synthesis engine; Kahn: Figs. 1, 2, and 4; paragraph [0018] – in step 20, a DVS track is generated based on the text-to-speech generation of step 18 and placement of this descriptive audio in an appropriately selected gap identified in step 14 is accomplished; paragraph [0019] – in step 22 a modified program stream is constructed which contains the DVS track created; paragraph [0033] – a multiplexer 120 then mixes the DVS speech fragments with the main dialogue of the program 100 to produce a DVS track and thereby provides a modified video program 122 having a DVS track); and receiving each of the audio files from the text to speech converter (Miller et al.: Figs. 11 and 15; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate; paragraph [0208] – some speech synthesizers support further customization of the synthesized audio description data – tags may then be added to the audio description text manifest as metadata and/or may be used to dynamically generate the audio description data in SAVI 1500, for example by including the SSML markup in the request made to the speech synthesis engine; Kahn: Figs. 1, 2, and 4; paragraph [0018] – in step 20, a DVS track is generated based on the text-to-speech generation of step 18 and placement of this descriptive audio in an appropriately selected gap identified in step 14 is accomplished; paragraph [0019] – in step 22 a modified program stream is constructed which contains the DVS track created; paragraph [0033] – a multiplexer 120 then mixes the DVS speech fragments with the main dialogue of the program 100 to produce a DVS track and thereby provides a modified video program 122 having a DVS track).
Regarding claim 5, Miller et al. in view of Kuspa in view of Kahn discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: mixing the described video audio with audio of the media content to provide a final described video audio mix (Kahn: Figs. 1, 2, and 4; paragraph [0018] – in step 20, a DVS track is generated based on the text-to-speech generation of step 18 and placement of this descriptive audio in an appropriately selected gap identified in step 14 is accomplished; paragraph [0019] – in step 22 a modified program stream is constructed which contains the DVS track created; paragraph [0033] – a multiplexer 120 then mixes the DVS speech fragments with the main dialogue of the program 100 to produce a DVS track and thereby provides a modified video program 122 having a DVS track); and multiplexing the final described video audio mix into the media content (Kahn: Figs. 1, 2, and 4; paragraph [0018] – in step 20, a DVS track is generated based on the text-to-speech generation of step 18 and placement of this descriptive audio in an appropriately selected gap identified in step 14 is accomplished; paragraph [0019] – in step 22 a modified program stream is constructed which contains the DVS track created; paragraph [0033] – a multiplexer 120 then mixes the DVS speech fragments with the main dialogue of the program 100 to produce a DVS track and thereby provides a modified video program 122 having a DVS track).
Regarding claim 6, Miller et al. in view of Kuspa in view of Kahn discloses all of the limitations as previously discussed with respect to claims 1 and 5, but fails to disclose wherein mixing the described video audio with the audio of the media and multiplexing the final described video audio mix is done using an edit decision list (EDL).  Official Notice is taken that both the concepts and advantages of using an edit decision list (EDL) for multiplexing a video/audio file is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had used an edit decision list to multiplex the content in the method disclosed by Miller et al. in view of Kahn in order to provide an ordered list of content and timecode data for playback.
Regarding claim 7, Miller et al. in view of Kuspa in view of Kahn discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the timing information comprises at least two of: a start time; a stop time; and a duration (Miller et al.: Fig. 15; paragraph [0203] – associated time range 1530 includes a begin time and end time).
Regarding claim 8, Miller et al. in view of Kuspa in view of Kahn discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the described video script is received in a defined format (Miller et al.: Fig. 4 – transcript available 403; Figs. 11 and 15; paragraph [0137] – the description engine 138 is configured to receive (e.g., from the describer interface 140 and/or the market engine 132) and process requests to generate output files that include audio description data – these files may comply with a variety of formats; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate; paragraph [0208] – some speech synthesizers support further customization of the synthesized audio description data – tags may then be added to the audio description text manifest as metadata and/or may be used to dynamically generate the audio description data in SAVI 1500, for example by including the SSML markup in the request made to the speech synthesis engine; paragraph [0265] – in act 403, the audio description system determines whether a time-coded transcript of the media file content is currently available (e.g., was uploaded as part of the audio description request) – if so, the audio description system proceeds to act 406).
Regarding claim 9, Miller et al. in view of Kuspa in view of Kahn discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises generating the described video script by: displaying a low resolution version of the media content; for each of the plurality of script lines: receiving a first input indicative of a start point in the displayed media content; determining a start time in the media content for the start point; receiving a second input indicative of a stop point in the displayed media content; determining a stop time in the media content for the stop point; generating the timing information from the start time and stop time; and receiving a text input of the line of text associated with the timing information (Miller et al.: Fig. 4 – transcript available 403; Figs. 11 and 15; paragraph [0203] – associated time range 1530 includes a begin time and end time; paragraph [0265] – in act 403, the audio description system determines whether a time-coded transcript of the media file content is currently available (e.g., was uploaded as part of the audio description request) – if so, the audio description system proceeds to act 406; paragraph [0266] – when a script is not provided, one is created; Kahn: Figs. 1-4 – the DVS track is created along with time codes).
Regarding claim 10, Miller et al. in view of Kuspa in view of Kahn discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises:  generating a second described video script by converting each of the associated lines of text to a different language; generating a respective audio file from the line of text of each of the plurality of script lines in the second described video script; and combining the plurality of audio files into a second described video audio for the media content according to the timing information of the second described video script (Kahn: Figs. 1, 2, and 4; paragraph [0018] – in step 20, a DVS track is generated based on the text-to-speech generation of step 18 and placement of this descriptive audio in an appropriately selected gap identified in step 14 is accomplished; paragraph [0019] – in step 22 a modified program stream is constructed which contains the DVS track created – in addition, the DVS audio track may be provided and encoded in different languages (i.e., English, Spanish, etc.), thus the selection of a desired language may also be provided as an option to the viewer of the content; paragraph [0033] – a multiplexer 120 then mixes the DVS speech fragments with the main dialogue of the program 100 to produce a DVS track and thereby provides a modified video program 122 having a DVS track).
Regarding claim 11, Miller et al. discloses a method of generating an audio file comprising: receiving a script comprising a plurality of script lines each script line comprising: an associated line of text (Fig. 4 – transcript available 403; Figs. 11 and 15; paragraph [0265] – in act 403, the audio description system determines whether a time-coded transcript of the media file content is currently available (e.g., was uploaded as part of the audio description request) – if so, the audio description system proceeds to act 406); and timing information defining possible timing of the associated line of text within a complete audio file (Fig. 15; paragraph [0203] – example insertion field 1528 includes an associated time range 1530, a text entry box 1532, a delete control 1534, a checkbox 1536, and a playback button 1538 – a description text insertion field, may exclude, replace or include elements, including a warning box 1540 – the warning box 1540 may be present where a rendering of the audio description text, using the current configuration options, would result in a duration that exceeds the gap associated with the audio description text – associated time range 1530 includes a begin time and end time 1542, with the begin time and end time 1542 initially set to the video-playback location 1522 associated with the current cursor position 1520 when the add description button 1526 added insertion field 1528 – the begin and end time 1542 updates as text is entered into text entry box 1532 with an estimate of the duration of the audio description data that will be generated from the description text – this estimate is reflected in the time-coded transcript 1512); and generating a plurality of audio files, each audio file corresponding to a respective one of the script lines and generated from the line of text of the respective script line (Figs. 11 and 15; paragraph [0138] – an example structure for an audio description manifest follows – as can be seen from the structure, each snippet has its own file - for example, snippet_FHJSX.wav, snippet_NMYFG.wav, snippet_AKIFW.wav, etc.; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate).  However, Miller et al. fails to explicitly disclose each audio file having a maximum length based on the timing information of the respective script line; and combining the plurality of audio files into the complete audio file according to the timing information of the script.
Referring to the Kuspa reference, Kuspa discloses a method of preparing described video for media content comprising: a described videos script comprising: audio files having a maximum length based on the timing information of the respective script line (Figs. 9A-9C; paragraph [0199] – for example, as depicted in Fig. 9B the script action elements have been aligned to the recorded dialog and the action element text from the script has been aligned with the available gaps when possible – two gaps were identified at segments 1 and 7 for the insertion of corresponding video description content and one action element text segment was deleted because a gap/pause of sufficient length was not available between the lines of dialogue where it was located in the script – in some embodiments, where video description content cannot be fit within a corresponding gap/pause, the video description content may be automatically modified to fit within the provided gap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had each audio file have the maximum length based on the timing information as disclosed by Kuspa in the method disclosed by Miller et al. in order to fill the gap with as much descriptive material as possible.  However, Miller et al. in view of Kuspa still fails to explicitly disclose combining the plurality of audio files into the complete audio file according to the timing information of the script.
Referring to the Kahn reference, Kahn discloses a method of preparing described video for media content comprising: combining the plurality of audio files into described video audio for the media content according to the timing information of the described video script (Figs. 1, 2, and 4; paragraph [0018] – in step 20, a DVS track is generated based on the text-to-speech generation of step 18 and placement of this descriptive audio in an appropriately selected gap identified in step 14 is accomplished; paragraph [0019] – in step 22 a modified program stream is constructed which contains the DVS track created; paragraph [0033] – a multiplexer 120 then mixes the DVS speech fragments with the main dialogue of the program 100 to produce a DVS track and thereby provides a modified video program 122 having a DVS track).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had combined the plurality of audio files as disclosed by Kahn in the method disclosed by Miller et al. in view of Kuspa in order to easily playback the described video script with the video and audio content.
Regarding claim 12, Miller et al. in view of Kuspa in view of Kahn discloses all of the limitations as previously discussed with respect to claim 11 including that wherein generating the respective audio file from the line of text of each of the plurality of script lines comprises: generating a speech synthesis markup language (SSML) file for each of the plurality of script lines (Miller et al.: Figs. 11 and 15; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate; paragraph [0208] – some speech synthesizers support further customization of the synthesized audio description data – tags may then be added to the audio description text manifest as metadata and/or may be used to dynamically generate the audio description data in SAVI 1500, for example by including the SSML markup in the request made to the speech synthesis engine); and generating each of the audio files using a text to speech converter according to the respective SSML file (Miller et al.: Figs. 11 and 15; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate; paragraph [0208] – some speech synthesizers support further customization of the synthesized audio description data – tags may then be added to the audio description text manifest as metadata and/or may be used to dynamically generate the audio description data in SAVI 1500, for example by including the SSML markup in the request made to the speech synthesis engine).
Regarding claim 13, Miller et al. in view of Kuspa in view of Kahn discloses all of the limitations as previously discussed with respect to claims 11 and 12 including that wherein generating each of the audio files using the text to speech converter according to the respective SSML file comprises: transmitting each of the SSML files to the text to speech converter (Miller et al.: Figs. 11 and 15; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate; paragraph [0208] – some speech synthesizers support further customization of the synthesized audio description data – tags may then be added to the audio description text manifest as metadata and/or may be used to dynamically generate the audio description data in SAVI 1500, for example by including the SSML markup in the request made to the speech synthesis engine; Kahn: Figs. 1, 2, and 4; paragraph [0018] – in step 20, a DVS track is generated based on the text-to-speech generation of step 18 and placement of this descriptive audio in an appropriately selected gap identified in step 14 is accomplished; paragraph [0019] – in step 22 a modified program stream is constructed which contains the DVS track created; paragraph [0033] – a multiplexer 120 then mixes the DVS speech fragments with the main dialogue of the program 100 to produce a DVS track and thereby provides a modified video program 122 having a DVS track); and receiving each of the audio files from the text to speech converter (Miller et al.: Figs. 11 and 15; paragraph [0160] – the customer interface 124 is configured to provide a configuration screen to enable a customer to configure audio description settings that may be used in processing an order – the selections determine settings for a speech synthesizer executed by the description engine 138 that renders (e.g., as audio wave files) the audio description data for the audio description text segments – an audio description data corresponding to the text and to the control 1106 is played with the currently selected voice and speaking rate; paragraph [0208] – some speech synthesizers support further customization of the synthesized audio description data – tags may then be added to the audio description text manifest as metadata and/or may be used to dynamically generate the audio description data in SAVI 1500, for example by including the SSML markup in the request made to the speech synthesis engine; Kahn: Figs. 1, 2, and 4; paragraph [0018] – in step 20, a DVS track is generated based on the text-to-speech generation of step 18 and placement of this descriptive audio in an appropriately selected gap identified in step 14 is accomplished; paragraph [0019] – in step 22 a modified program stream is constructed which contains the DVS track created; paragraph [0033] – a multiplexer 120 then mixes the DVS speech fragments with the main dialogue of the program 100 to produce a DVS track and thereby provides a modified video program 122 having a DVS track).
Regarding claim 14, Miller et al. in view of Kuspa in view of Kahn discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the timing information comprises at least two of: a start time; a stop time; and a duration (Miller et al.: Fig. 15; paragraph [0203] – associated time range 1530 includes a begin time and end time).
Regarding claim 15, Miller et al. in view of Kuspa in view of Kahn discloses a system for preparing described video for media content, the system comprising: a processor for executing instructions (Miller et al.: Figs. 1 and 2); and a memory storing instructions, which when executed by the processor configure the system to perform a method according to claim 1 (see the rejection of claim 1 above).
Regarding claim 17, Miller et al. in view of Kuspa in view of Kahn discloses a system for generating an audio file, the system comprising: a processor for executing instructions (Miller et al.: Figs. 1 and 2); and a memory storing instructions, which when executed by the processor configure the system to perform a method according to claim 11 (see the rejection of claim 11 above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 6, 2022